                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                   v.

    MATTHEW SCHWIER,                       Case No. 3:17-cr-00095-SLG

                           Defendant.



                        ORDER REGARDING MOTION IN LIMINE
                         (CARVED FILES AND THUMBNAILS)


         Before the Court at Docket 355 is defendant Matthew Schwier’s Motion in

Limine L-1: To Exclude Government Evidence of Carved Files and Thumbnails.

The government responded in opposition at Docket 358. With leave from the

Court, Mr. Schwier filed a reply at Docket 364.

          Mr. Schwier seeks an order prohibiting the government from introducing

evidence of thumbnail images and carved files of alleged child pornography that

were discovered on hard drives found in Mr. Schwier’s home. He asserts that

“[b]ecause the government cannot establish that Mr. Schwier had ever accessed

any of the carved files or thumbnails, or even knew of them, the evidence is not

relevant to any disputed issue in the case.”1 He also maintains that the evidence


1
    Docket 355 at 2.
is excludable pursuant to Federal Rule of Evidence 403 because it is “substantially

more unfairly prejudicial than probative.”2            The government responds that it

“intends to offer the evidence in order to prove that the Defendant is the person

who knowingly possessed and received the child pornography” and that the

evidence is relevant to prove as much.3

         Mr. Schwier maintains that the thumbnail and carved images’ manner of

storage and accessibility mean that there is no evidence that he ever accessed the

files or had knowledge of them.4 These arguments go to the weight that the jury

should give to that evidence, not to its admissibility.              The fact that computer

forensics uncovered thumbnail and carved images of child pornography in the

unallocated space on Mr. Schwier’s hard drives has a tendency to make a fact of

consequence—whether Mr. Schwier knowingly possessed, distributed, and

received child pornography—more probable than it would be without the

evidence.5 Mr. Schwier disputes whether he acted knowingly, and the presence

of the thumbnails and carved files on the unallocated space on his hard drives is

circumstantial evidence relevant to whether Mr. Schwier possessed, distributed,


2
 Docket 355 at 2. Mr. Schwier also contends that “the evidence is so unreliable that its admission
would be a violation of the defendant’s due process rights.” Docket 355 at 5, n. 4. Mr. Schwier
does not develop a constitutional argument, and the Court does not further consider his due
process contention.
3
    Docket 358 at 2.
4
    Docket 355 at 3–4.
5
    Fed. R. Evid. 401.

Case No. 3:17-cr-00095-SLG, United States v. Schwier, Order Re Motion in Limine (Thumbnails
and Carved Images)
Page 2 of 3
and received other child pornography located on the allocated space on his drives.

The Court finds that the probative value of thumbnail and carved files evidence is

not substantially outweighed by the danger of unfair prejudice or any other grounds

for exclusion pursuant to Rule 403.

       Mr. Schwier’s citation to United States v. Flyer is not persuasive. In Flyer,

the Ninth Circuit held that there was insufficient evidence to support a conviction

for possession of child pornography when there was no evidence that the

defendant had knowledge of or ability to access the files on unallocated drive

space.6 Accordingly, if the government here fails to present evidence that Mr.

Schwier had the ability to access files containing child pornography in the time

period alleged in the Fourth Superseding Indictment, then there would be no

evidentiary basis for a conviction. However, the question at this juncture is not

whether there is proof beyond a reasonable doubt of Mr. Schwier’s knowledge and

ability to access files; the question is whether the challenged evidence is

admissible. As discussed, the Court finds that it is admissible and therefore, IT IS

ORDERED that the motion at Docket 355 is DENIED.

       DATED this 30th day of June, 2021, at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE


6
 633 F.3d 911, 919–20 (9th Cir. 2011). See also United States v. Eiker, Case No. 2:17cr72, 2017
WL 6459510, at *6 (E.D. Va. Dec. 18, 2017) (“Flyer stands merely for the proposition that evidence
of images recovered from unallocated space, standing alone, cannot support such a conviction.”)
(emphasis in original).

Case No. 3:17-cr-00095-SLG, United States v. Schwier, Order Re Motion in Limine (Thumbnails
and Carved Images)
Page 3 of 3
